UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number811-07959 Advisors Series Trust (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Douglas G. Hess, President Advisors Series Trust c/o U.S. Bancorp Fund Services, LLC 777 East Wisconsin Avenue, 5th Floor Milwaukee, WI 53202 (Name and address of agent for service) (414) 765-6609 (Registrant's telephone number, including area code) Date of fiscal year end: October 31, 2015 Date of reporting period: April 30, 2015 Item 1. Reports to Stockholders. SEMI-ANNUAL REPORT April 30, 2015 FORT PITT CAPITAL TOTAL RETURN FUND c/o U.S. Bancorp Fund Services, LLC P.O. Box 701 Milwaukee, WI53201-0701 1-866-688-8775 Fort Pitt Capital Total Return Fund Dear Fellow Shareholders, As of April 30, 2015, the net asset value (“NAV”) of the Fort Pitt Capital Total Return Fund (the “Fund”) was $21.13 per share.Total return (including a $0.6915 per share dividend) for the six months ended April 30, 2015 was 3.74%.This compares with a total return of 4.64% for the unmanaged Wilshire 5000 Total Market IndexSM (“Wilshire 5000”) and 4.40% for the S&P 500® Index (“S&P 500”) for the same period. The Fund trailed the major indexes in the first half of the fiscal year due entirely to a 29% decline in shares of SanDisk Corporation (“SanDisk”), our largest holding.The stock fell after the company reported consecutive quarterly earnings well below analyst expectations, this after management failed to execute on a merger and a key product transition.We’ve owned SanDisk shares for over 13 years and (after more than quadrupling our investment) believe the company is still well positioned to compete successfully in the booming solid-state memory market.The biggest enhancers to the Fund’s portfolio in the first half of the fiscal year included Headwaters, Incorporated, a manufacturer of commercial and residential building products, and II-VI, Incorporated, a Pennsylvania-based producer of engineered materials and specialty optic components. The Fund’s annualized total return for the one year period ended April 30, 2015 was 7.83%, compared to 12.52% for the Wilshire 5000 and 12.98% for the S&P 500.The Fund’s annualized total return for the three years ended April 30, 2015 was 13.33%, compared to 16.77% for the Wilshire 5000 and 16.73% for the S&P 500.Over the five year period ended April 30, 2015, the Fund’s annualized total return was 12.21%, while the Wilshire 5000’s annualized return was 14.26% and the S&P 500’s annualized return was 14.33%.Over the ten year period ended April 30, 2015, the Fund’s annualized total return was 6.87%, while the Wilshire 5000’s annualized return was 8.88% and the S&P 500’s annualized return was 8.32%.Since inception on December 31, 2001 through April 30, 2015, the Fund has produced a total return of 7.95% annualized (177.27% cumulative), compared to 7.50% annualized (162.14% cumulative) for the Wilshire 5000 and 6.70% annualized (137.30% cumulative) for the S&P 500.The total annual gross operating expense ratio for the Fund is 1.45%. Performance data quoted represents past performance and does not guarantee future results.The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost.Current performance of the Fund may be lower or higher than the performance quoted.Performance data current to the most recent month end may be obtained by calling 1-866-688-8775.The Fund imposes a 2.00% redemption fee on shares held for 180 days or less.Performance data quoted does not reflect the redemption fee.If reflected, total returns would be reduced.Performance figures reflect fee waivers in effect.In the absence of waivers, total returns would be lower. Since our last letter six months ago, the “stop and go” U.S. economic recovery has once again stopped.In an eerie repeat of the first quarter of 2014 (and several quarters going back to the start of the recovery in 2009), real economic growth in the first quarter of 2015 declined at a 0.7% annual rate.With few signs of improvement evident in the current quarter as well, further interest rate cuts would seem to be in order.The problem is that interest rates are already at zero.The Federal Reserve Board (the “Fed”) has no room to cut the cost of money to encourage borrowing and spending by households and businesses.Even if the Fed could cut rates, many observers believe only limited economic benefit would result.U.S. households remain highly debt and risk averse, and continue to husband their limited income gains in the form of increased savings.The first quarter personal savings rate jumped to the second highest level in three years.Corporate borrowing remains robust, but most of the proceeds are being used for very low-risk investment alternatives, like refinancing existing debt or buying back stock.Companies generally continue to eschew the riskier capital projects that add new capacity and boost wages and employment. If nearly seven years of zero-interest-rate-policy (“ZIRP”) isn’t enough to rebuild confidence and get the patient moving again, what is?Perhaps the American people would like to see evidence that the economy can function on its own, without the continuous “morphine drip” of artificially low interest rates?Maybe Fort Pitt Capital Total Return Fund the proper policy prescription is higher short-term rates, something closer to the historic mean of 3% or 4%?Insanity is sometimes defined as doing the same thing over and over again and expecting a different result.Seven years of ZIRP have produced a stop-and-start economy, stagnating household incomes and halting consumer and business confidence – clear evidence that a different policy mix is needed.In that vein, Fed Chair Janet Yellen recently hinted that higher rates could arrive as soon as September.We may know within a few months if such a strategy is enough to jolt the economy out of its slumber. Our portfolio remains positioned for the “muddle through” environment we have become used to since the financial crisis in 2008, with a mix of higher-yielding telecom and consumer names, growth-oriented medical and technology companies, and cyclicals in an attempt to balance things out in case the economy finally takes off. Thank you for your continued support of our Fund. Charlie Smith Portfolio Manager Mutual fund investing involves risk; principal loss is possible.Investments in debt securities typically decrease in value when interest rates rise.This risk is usually greater for longer-term debt securities.Small- and medium-capitalization companies tend to have limited liquidity and greater price volatility than large capitalization companies.The Fund invests in foreign securities which involve greater volatility and political, economic and currency risks and differences in accounting methods. The opinions expressed are those of Charles A. Smith through the end of the period for this report, are subject to change, and are not intended to be a forecast of future events, a guarantee of future results, nor investment advice. The S&P 500® Index is a broad based unmanaged index of 500 stocks, which is widely recognized as representative of the equity market in general.The Wilshire 5000 Total Market IndexSM is a capitalization weighted index of all U.S. headquartered companies which provides the broadest measure of U.S. stock market performance.It is not possible to invest directly in an index. This information is intended for the shareholders of the Fund and is not for distribution to prospective investors unless preceded or accompanied by a current prospectus. Fund holdings and sector allocations are subject to change and should not be considered a recommendation to buy or sell any security. For a complete list of Fund holdings, please refer to the Schedule of Investments section of this report. The Fort Pitt Capital Total Return Fund is distributed by Quasar Distributors, LLC. 3 Fort Pitt Capital Total Return Fund ALLOCATION OF PORTFOLIO INVESTMENTS at April 30, 2015 (Unaudited) Percentages represent market value as a percentage of total investments. EXPENSE EXAMPLE at April 30, 2015 (Unaudited) As a shareholder of a mutual fund, you incur two types of costs: (1) transaction costs, including redemption fees and exchange fees; and (2) ongoing costs, including management fees; distribution and/or service fees; and other fund expenses. This Example is intended to help you understand your ongoing costs (in dollars) of investing in the Fund and to compare these costs with the ongoing costs of investing in other mutual funds. The Example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period (11/1/14 – 4/30/15). Actual Expenses The first line of the following table provides information about actual account values and actual expenses, with actual net expenses being limited to 1.24% per the operating expenses limitation agreement. Although the Fund charges no sales loads, you will be assessed fees for outgoing wire transfers, returned checks, and stop payment orders at prevailing rates charged by U.S. Bancorp Fund Services, LLC, the Fund’s transfer agent. To the extent the Fund invests in shares of other investment companies as part of its investment strategy, you will indirectly bear your proportionate share of any fees and expenses charged by the underlying funds in which the Fund invests in addition to the expenses of the Fund. Actual expenses of the underlying funds are expected to vary among the various underlying funds. These expenses are not included in the example below.The Example below includes, but is not limited to, management fees, fund accounting, custody and transfer agent fees.You may use the information in this line, together with the amount you invested, to estimate the expenses that you paid over the period. Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled “Expenses Paid During Period” to estimate the expenses you paid on your account during this period. 4 Fort Pitt Capital Total Return Fund EXPENSE EXAMPLE (Continued) at April 30, 2015 (Unaudited) Hypothetical Example for Comparison Purposes The second line of the table below provides information about hypothetical account values and hypothetical expenses based on the Fund’s actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Fund’s actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Fund and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds.Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as redemption fees or exchange fees. Therefore, the second line of the table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. In addition, if these transactional costs were included, your costs would have been higher. Beginning Ending Expenses Paid Account Value Account Value During Period* 11/1/14 4/30/15 11/1/14 – 4/30/15 Actual Hypothetical (5% return before expenses) * Expenses are equal to the Fund’s annualized expense ratio of 1.24%, multiplied by the average account value over the period, multiplied by 181 (days in most recent fiscal half-year)/365 days to reflect the one-half year expense. 5 Fort Pitt Capital Total Return Fund SCHEDULE OF INVESTMENTS at April 30, 2015 (Unaudited) COMMON STOCKS – 81.90% Shares Value Apparel Manufacturing – 3.50% VF Corp. $ Chemical Manufacturing – 3.50% Actavis PLC*# Pfizer, Inc. Zoetis, Inc. Computer and Electronic Product Manufacturing – 9.42% Halyard Health, Inc.* SanDisk Corp. Texas Instruments, Inc. Xilinx, Inc. Credit Intermediation and Related Activities – 5.45% Bank of New York Mellon Corp. F.N.B. Corp. PNC Financial Services Group, Inc. Fabricated Metal Product Manufacturing – 2.12% Parker-Hannifin Corp. Insurance Carriers and Related Activities – 6.52% Arthur J. Gallagher & Co. Erie Indemnity Co. – Class A Loews Corp. Machinery Manufacturing – 3.21% General Electric Co. II-VI, Inc.* Joy Global, Inc. Miscellaneous Manufacturing – 3.38% Rockwell Automation, Inc. Nonmetallic Mineral Product Manufacturing – 2.65% Headwaters, Inc.* The accompanying notes are an integral part of these financial statements. 6 Fort Pitt Capital Total Return Fund SCHEDULE OF INVESTMENTS (Continued) at April 30, 2015 (Unaudited) COMMON STOCKS – 81.90% (Continued) Shares Value Paper Manufacturing – 2.82% Kimberly-Clark Corp. $ Petroleum and Coal Products Manufacturing – 2.53% BP PLC – ADR Primary Metal Manufacturing – 1.12% Matthews International Corp. – Class A Professional, Scientific, and Technical Services – 5.26% Amgen, Inc. NetScout Systems, Inc.* Publishing Industries (except Internet) – 6.91% CA, Inc. Microsoft Corp. Securities, Commodity Contracts, and Other Financial Investments and Related Activities – 5.76% The Charles Schwab Corp. Medtronic PLC# Telecommunications – 6.38% AT&T, Inc. Verizon Communications, Inc. Transportation Equipment Manufacturing – 7.80% The Boeing Co. Honeywell International, Inc. Utilities – 3.57% Kinder Morgan, Inc. TOTAL COMMON STOCKS (Cost $27,448,604) The accompanying notes are an integral part of these financial statements. 7 Fort Pitt Capital Total Return Fund SCHEDULE OF INVESTMENTS (Continued) at April 30, 2015 (Unaudited) EXCHANGE-TRADED FUNDS – 1.37% Shares Value iShares MSCI Japan ETF $ TOTAL EXCHANGE-TRADED FUNDS (Cost $743,483) SHORT-TERM INVESTMENTS – 15.28% Money Market Funds – 9.95% Goldman Sachs Financial Square Funds – Prime Obligations Fund – Institutional Class, 0.02%† Invesco STIC – Liquid Assets Portfolio – Institutional Class, 0.10%† Principal Amount U.S. Treasury Bills – 5.33% U.S. Treasury Bill, 0.007%, due 7/23/15+ $ TOTAL SHORT-TERM INVESTMENTS (Cost $8,593,308) Total Investments (Cost $36,785,395) – 98.55% Other Assets in Excess of Liabilities – 1.45% NET ASSETS – 100.00% $ * Non-income producing security. # U.S. traded security of a foreign issuer. † Rate shown is the 7-day annualized yield at April 30, 2015. + Rate shown is the discount rate at April 30, 2015. ADR – American Depository Receipt The accompanying notes are an integral part of these financial statements. 8 Fort Pitt Capital Total Return Fund STATEMENT OF ASSETS AND LIABILITIES at April 30, 2015 (Unaudited) ASSETS Investments, at market value (cost $36,785,395) $ Cash Receivable for Fund shares sold Dividends and interest receivable Prepaid expenses Total assets LIABILITIES Due to advisor Fund shares redeemed Administration and fund accounting fees Audit fees Transfer agent fees and expenses Legal fees Custody fees Shareholder reporting fees Chief Compliance Officer fee Accrued expenses Total liabilities NET ASSETS $ COMPONENTS OF NET ASSETS Paid-in capital $ Undistributed net investment income Accumulated undistributed net realized gain on investments Net unrealized appreciation on investments Total net assets $ Shares outstanding (unlimited number of shares authorized, par value $0.01) Net Asset Value, Redemption Price and Offering Price Per Share+ $ + A charge of 2% is charged on the redemption proceeds of shares held for 180 days or less. The accompanying notes are an integral part of these financial statements. 9 Fort Pitt Capital Total Return Fund STATEMENT OF OPERATIONS For the six months ended April 30, 2015 (Unaudited) INVESTMENT INCOME Income Dividends $ Interest Total investment income Expenses Advisory fees (Note 4) Administration and fund accounting fees (Note 4) Transfer agent fees and expenses (Note 4) Audit fees Registration fees Custody fees (Note 4) Legal fees Trustee fees Chief Compliance Officer fees (Note 4) Shareholder reporting Other Total expenses before fee waiver Less: fee waiver from Advisor (Note 4) ) Net expenses Net investment income REALIZED AND UNREALIZED GAIN/(LOSS) ON INVESTMENTS Net realized gain on investments Change in unrealized appreciation on investments ) Net realized and unrealized gain on investments Net increase in net assets resulting from operations $ The accompanying notes are an integral part of these financial statements. 10 Fort Pitt Capital Total Return Fund STATEMENTS OF CHANGES IN NET ASSETS For the Six Months Ended For the April 30, 2015 Year Ended (Unaudited) October 31, 2014 OPERATIONS Net investment income $ $ Net realized gain on investments Change in unrealized appreciation on investments ) Net increase in net assets resulting from operations DISTRIBUTIONS TO SHAREHOLDERS Net investment income ) ) Net realized gains ) ) Total distributions ) ) CAPITAL SHARE TRANSACTIONS Proceeds from shares sold Proceeds from shares issued in reinvestment of dividends Cost of shares redeemed* ) ) Net increase in net assets resulting from capital share transactions Total increase in net assets NET ASSETS Beginning of period End of period $ $ Undistributed net investment income $ $ CHANGES IN SHARES OUTSTANDING Shares sold Shares issued in reinvestment of dividends Shares redeemed ) ) Net increase in Fund shares outstanding Shares outstanding, beginning of period Shares outstanding, end of period * Net of redemption fees of $2,181 and $1,443, respectively. The accompanying notes are an integral part of these financial statements. 11 Fort Pitt Capital Total Return Fund FINANCIAL HIGHLIGHTS For a share outstanding throughout the period For the Six Months Ended April 30, 2015 For the Year Ended October 31, (Unaudited) Net asset value, beginning of period $ Income from investment operations: Net investment income Net realized and unrealized gain on investments Total from investment operations Less dividends: Dividends from net investment income ) Dividends from net realized gains ) ) — Total dividends ) Redemption fees # Net asset value, end of period $ Total return1 %2 % Supplemental data and ratios: Net assets, end of period $ Ratio of net expenses to average net assets: Before expense reimbursement and fee waivers %3 % After expense reimbursement and fee waivers %3 % Ratio of net investment income to average net assets: Before expense reimbursement and fee waivers %3 % After expense reimbursement and fee waivers %3 % Portfolio turnover rate 5
